Citation Nr: 0501075	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-26 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to accrued benefits.  

2.  Entitlement to recognition of the veteran's daughter as a 
"child" based on a finding of permanent incapacity for 
self-support before attaining the age of 18 years.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1941 to December 1942 and from June 1945 to July 1945.  He 
was held as a prisoner of war by the Japanese government from 
May 1942 to December 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

The issue of entitlement to recognition of the veteran's 
daughter as a "child" based on a finding of permanent 
incapacity for self-support before attaining the age of 18 
years is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  At the time of the veteran's death, a total disability 
rating based on individual unemployability (TDIU) was in 
effect and there were no unadjudicated claims for benefits.  

2.  The retroactive payment from the TDIU claim had already 
been received by the veteran months before his death.  

3.  Based on existing rating decisions or other evidence that 
was on file when the veteran died, there were no amounts due 
and unpaid to the veteran at the time of his death.  


CONCLUSION OF LAW

The appellant's claim for accrued benefits is without legal 
merit. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background  The Death Certificate shows that the veteran died 
in December 2001.  The causes of death were listed as 
respiratory arrest, secondary to hypoxic encephalopathy, 
secondary to atelectatic right lung, secondary to pulmonary 
tuberculosis with compensatory emphysema.  He was 
hospitalized at the time of death.  

In April 1997, on an original claim, the veteran was granted 
service connection for arteriosclerotic heart disease as a 
residual of beriberi, rated as 30 percent disabling.  In a 
January 1999 rating decision, the RO granted service 
connection for residuals of a bayonet injury to the right 
middle and ring fingers, rated as 20 percent disabling.  That 
evaluation was increased to 30 percent by an April 1999 
rating decision.  In June 2000, a rating decision granted 
TDIU, effective in November 1999.  A check for retroactive 
benefits was issued in August 2000, with monthly checks 
issued thereafter.  In January 2001, the veteran elected 
direct deposit/electronic funds transfer.  

The veteran did not have any unadjudicated claims pending, 
nor were there any retroactive amounts due, at the time of 
his death.  

VA Form 21-534, Application for Dependency and Indemnity 
compensation, Death Pension and Accrued benefits by a 
Surviving Spouse or Child, was received in April 2002.  Basic 
entitlement to dependency and indemnity compensation, under 
the provisions of 38 U.S.C.A. § 1318 (West 2002), was granted 
by an October 2002 rating decision.  That decision also 
denied entitlement to accrued benefits.  

Criteria  The law and regulations governing claims for 
accrued benefits state that, upon the death of a veteran, his 
lawful surviving children may be paid periodic monetary 
benefits to which he was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2004).  

Analysis  A consequence of the derivative nature of a 
surviving child's claim for entitlement to a veteran's 
accrued benefits is that, without the veteran having a claim 
pending at time of death, the surviving child has no claim 
upon which to derive his or her own application.  Jones v. 
West, 136 F.3d 1296, 1300 (Fed. Cir. 1996).  In this case, 
there were no benefits, which had accrued to the veteran and 
were unpaid.  The retroactive benefits from his total 
disability claim had been paid out and there were no 
outstanding claims at the time of his death.  Consequently, 
there are no accrued benefits to be paid and the claim must 
be denied.  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Since a claim for accrued benefits is based 
on existing rating decisions or other evidence that was on 
file when the veteran died, that claim or evidence must 
already be of record at the time of death.  There is nothing 
that a claimant could submit to substantiate her claim.  
Therefore, VCAA does not require enhanced notice in this 
case.  The applicable notice requirements were met by the 
rating decision and statement of the case.  38 U.S.C.A. 
§ 7105 (West 2002).  


ORDER

Entitlement to accrued benefits is denied.  


REMAND

As noted above, there has been a significant change in the 
law affecting this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The new law also requires VA to obtain medical examinations 
and opinions in situations where they were not previously 
required.  Here, we see that several witnesses have attested 
that E. A. A. has been deaf and mute from birth.  While a lay 
witness cannot diagnose a medical cause or accurately assess 
the degree of impairment, a lay witness is capable of 
reporting what he or she has personally observed.  38 C.F.R. 
§ 3.159(a) (2004).  A lay witness would be competent to 
report that E. A. A. did not speak or hear.  Thus, the RO 
must give the lay witness statements greater probative weight 
than was assigned in the previous adjudications and statement 
of the case (SOC).  Further, since some deaf and mute 
conditions are congenital or developmental, a physician may 
be able to determine whether the disability has existed 
before age 18.  Thus, an examination should be conducted and 
a medical opinion rendered.  

The issue of entitlement to recognition of the veteran's 
daughter as a "child" based on a finding of permanent 
incapacity for self-support before attaining the age of 18 
years is REMANDED to the RO for the following:  

1.  The RO should schedule E. A. A. for 
an examination to determine if she became 
permanently incapable of self support 
before age 18.  The claims folder should 
be made available to the examiner for 
review.  Any tests or studies, which the 
examiner may deem appropriate, should be 
done.  The examiner should respond to the 
following questions:  
?	Is it as likely as not that E. A. A. 
was deaf and mute before age 18?  
?	Is it as likely as not that E. A. A. 
was permanently incapable of self-
support before age 18?  
The examiner should provide a complete 
explanation for his opinions.  

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the SOC.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


